Citation Nr: 0024280	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a disorder 
manifested by dry mouth and thickening saliva.

3.  Entitlement to service connection for a disorder 
manifested by obesity with stria, fatigue, and memory loss.

4.  Entitlement to service connection for a disorder 
manifested by abnormal liver function studies.

5.  Entitlement to a higher rating for lamellar dyshidrosis 
of the arms and hips with atopic dermatitis of the hands, 
initially assigned a 30 percent evaluation, effective from 
March 1997.

6.  Entitlement to a higher rating for degenerative disc 
disease of the lumbosacral spine, initially assigned a 
20 percent evaluation, effective from March 1997.

7.  Entitlement to a higher rating for degenerative arthritis 
of the hips and knees, initially assigned a 20 percent 
evaluation, effective from March 1997.

8.  Entitlement to a higher rating for reflux esophagitis or 
GERD (gastroesophageal reflux disease), initially assigned a 
10 percent evaluation, effective from March 1997.

9.  Entitlement to a higher rating for left ankle sprain with 
history of shin splints, initially assigned a 10 percent 
evaluation, effective from March 1997.

10.  Entitlement to a higher rating for hemorrhoids, 
initially assigned a zero percent evaluation, effective from 
March 1997.

11.  Entitlement to a higher rating for bursitis of the right 
shoulder, initially assigned a zero percent evaluation, 
effective from March 1997.

12.  Entitlement to a higher rating for degenerative 
arthritis of the cervical spine, initially assigned a 
10 percent evaluation, effective from March 1997. 

13.  Entitlement to a higher rating for migraine headaches, 
initially assigned a 10 percent evaluation, effective from 
March 1997.

14.  Entitlement to specially adapted housing or a special 
home adaptation grant.

15.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment for an 
automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1986 to March 
1997.  The record does not show that the veteran had service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1997 and later RO decisions that denied 
service connection for a jaw disorder; a disorder manifested 
by dry mouth and thickening saliva; obesity with stria, 
fatigue, and memory loss; and a disorder manifested by 
abnormal liver function tests; granted service connection for 
the other conditions shown on the first 2 pages of this 
decision and assigned the shown evaluations for each 
condition, effective from March 1997; denied entitlement to 
specially adapted housing or a special home adaptation grant; 
and denied entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment for an 
automobile.  

The issues of entitlement to a higher rating for degenerative 
arthritis of the cervical spine, initially assigned a 
10 percent evaluation, effective from March 1997; entitlement 
to a higher rating for migraine headaches, initially assigned 
a 10 percent evaluation, effective from March 1997; 
entitlement to specially adapted housing or a special home 
adaptation grant; and entitlement to assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment for an automobile will be discussed in the remand 
section of this decision.

The report of the veteran's VA neurological examination 
indicates that he is unemployable due to manifestations of 
his service-connected low back disorder.  This evidence 
raises the issue of a claim for a total rating for 
compensation purposes based on unemployability.  However, 
this matter has not been adjudicated by the RO and it will 
not be addressed by the Board without jurisdiction having 
been properly developed.  This issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing the presence of a jaw disorder.

2.  The veteran has not submitted competent (medical) 
evidence showing the presence of a disorder manifested by dry 
mouth and thickened saliva.

3.  The veteran has not submitted competent (medical) 
evidence showing the presence of a disorder manifested by 
obesity with stria, fatigue, and memory loss for VA 
compensation purposes.

4.  The veteran has not submitted competent (medical) 
evidence showing the presence of a disorder manifested by 
abnormal liver function studies for VA compensation purposes.

5.  The skin condition is manifested primarily by occasional 
areas of scaly skin and dryness of the arms, eczema of the 
hands, scaling of the fingertips, rashes of the hips, and 
erythremic papules of the ankles; ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement have 
not been demonstrated since the veteran's separation from 
service.

6.  The low back condition has been manifested primarily by 
complaints of pain with limitation of motion that have 
produced severe functional impairment due to flare-ups of 
pain in periods of activity since the veteran's separation 
from service; neurological deficits or other symptoms that 
produce more than severe functional impairment are not found.

7.  The arthritis of the hips and knees is manifested 
primarily by X-rays findings; symptoms that produce 
compensable limitation of any of these joints have not been 
found since the veteran's separation from service.

8.  The GERD has been manifested primarily by complaints of 
epigastric distress since the veteran's separation from 
service; recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain or other symptoms productive of considerable 
impairment of health are not found.

9.  The left ankle sprain is manifested primarily by 
complaints of occasional pain with slight limitation of 
motion; symptoms that produce marked limitation of motion 
have not been demonstrated since the veteran's separation 
from service.

10. The hemorrhoids have been asymptomatic since the 
veteran's separation from service.

11. The right shoulder condition has been manifested 
primarily by occasional complaints of pain that have produced 
no significant functional impairment since the veteran's 
separation from service; compensable limitation of motion is 
not found.


CONCLUSIONS OF LAW

1.  The claims for service connection for a jaw condition; a 
disorder manifested by dry mouth and thickened saliva; a 
disorder manifested by obesity, fatigue, and memory loss; and 
a disorder manifested by elevated liver function studies are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a higher rating for lamellar dyshidrosis 
of the arms and hips with atopic dermatitis of the hands, 
initially evaluated as 30 percent disabling, effective from 
March 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7817 (1999).

3.  The criteria for a higher rating of 40 percent for 
degenerative disc disease of the lumbosacral spine, effective 
from March 1997, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 
(1999).

4.  The criteria for a higher rating for degenerative 
arthritis of the hips and knees, initially evaluated as 
20 percent disabling, effective from March 1997, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5003, 5251, 5252, 5260, 5261 
(1999).

5.  The criteria for a higher rating for GERD, initially 
evaluated as 10 percent disabling, effective from March 1997, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.114, Code 7346 (1999).

6.  The criteria for a higher rating for left ankle sprain, 
initially evaluated as 10 percent disabling, effective from 
March 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Code 
5271 (1999).

7.  The criteria for a higher rating for hemorrhoids, 
initially evaluated as zero percent disabling, effective from 
March 1997, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code 7336 (1999).

8.  The criteria for a higher rating for bursitis of the 
right shoulder, initially evaluated as zero percent 
disabling, effective from March 1997, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Code 5201 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

(Claimed for a Jaw Disorder; a Disorder Manifested by Dry 
Mouth and Thickened Saliva; a Disorder Manifested by Obesity 
with Stria, Fatigue, and Memory Loss; and a Disorder 
Manifested by Abnormal Liver Function Studies.)

The threshold question to be answered with regard to the 
claims discussed in this section of the Board's decision is 
whether the veteran has presented evidence of well-grounded 
claims; that is, evidence which shows that these claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service medical records show that the veteran was treated and 
evaluated for various medical conditions, as do VA medical 
reports of his treatment in the late 1990's.  The more 
salient medical reports with regard to the conditions being 
considered in this appeal will be discussed in the 
appropriate sections of the Board's decision.

Service connection is currently in effect for lamellar 
dyshidrosis of the arms and hips with atopic dermatitis of 
the hands, rated 30 percent under diagnostic code 7817; 
degenerative disc disease of the lumbosacral spine, rated 
20 percent under diagnostic code 5293; degenerative arthritis 
of the hips and knees, rated 20 percent under diagnostic code 
5003; degenerative arthritis of the cervical spine, rated 
10 percent under diagnostic code 5290; migraine headaches, 
rated 10 percent under diagnostic code 8100; GERD, rated 
10 percent under diagnostic code 7307; left ankle sprain with 
shin splints, rated 10 percent under diagnostic code 5271; 
right shoulder bursitis, rated zero percent under diagnostic 
code 5203; hemorrhoids, rated zero percent under diagnostic 
code 7336; hypersensitivity of the glans penis, rated 
zero percent; a scar on the right side of the face, rated 
zero percent under diagnostic code 7805; and a scar of the 
left leg, rated zero percent under diagnostic code 7805.  The 
combined rating for the veteran's service-connected 
disabilities is 70 percent.

Service medical records show that the veteran underwent a 
medical board examination in September 1996 and that a 
physical evaluation board found him unfit for further 
military service due to various medical conditions in October 
1996.  The reports of the examination and physical evaluation 
board proceedings, and the other service medical records do 
not show the presence of a jaw disorder.  The post-service 
medical records show that the veteran underwent various VA 
medical examinations and treatment, but the reports of these 
examinations, including a dental examination in July 1997, 
and treatment do not show the presence of a jaw disorder.  At 
the July 1997 dental examination, it was noted that there was 
an audible popping when the veteran opened his mouth wide, 
but there was no pain.  Nor was there any limitation in 
opening or closing of the mouth.  The examiner concluded that 
the veteran did not have a dental disability.  

The service medical records do not show the presence of a 
disorder manifested by dry mouth and thickened saliva.  Nor 
do the post-service medical records show the presence of such 
a condition.  

At the medical board examination in September 1996, the 
veteran was 73 inches tall and weighed 264 pounds.  It was 
noted that he was being treated for obesity.  At a VA general 
medical examination in June 1997, his weight was 259 pounds.  
Examination of his abdomen showed that he was obese with 
stria present.  He complained of fatigue at a VA examinations 
in 1997, but a separate disorder manifested by fatigue was 
not found.  At a VA psychiatric examination in June 1997, he 
complained of memory loss, but a psychiatric disability was 
not found.  Nor do the other post-service medical records 
show the presence of a disorder manifested by obesity with 
stria, fatigue, or memory loss.  Obesity itself or symptoms 
of various disorders alone are not considered disabilities 
for VA compensation purposes.  38 C.F.R. §§ 3.303(b),(c).

The report of the veteran's physical evaluation board 
proceedings in October 1996 notes that he had elevated liver 
function tests and had undergone a hepatitis workup that was 
essentially negative.  It was suspected that his elevated 
liver function tests were secondary to occasional alcohol 
usage.  Alcohol abuse is considered to be the result of 
willful misconduct and not a disability for VA compensation 
purposes, including secondary service connection.  38 C.F.R. 
§ 3.301(a) (1999); VAOPGCPREC 2-97.  The service medical 
records and post-service medical records do not show any 
other disorder to account for the veteran's elevated liver 
function studies.

The medical evidence in this case does not show the presence 
of a jaw disorder.  Nor does it demonstrate the presence of a 
disorder manifested by dry mouth and thickened saliva; 
obesity with stria, fatigue, and memory loss for VA 
compensation purposes; or of a disorder manifested by 
elevated liver function studies for VA compensation purposes.  
Claims for service connection of disabilities are not well 
grounded where there is no medical evidence of the claimed 
disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran and testimony from him and his 
wife are to the effect that he has a jaw disorder; a disorder 
manifested by dry mouth and thickened saliva; a disorder for 
VA compensation purposes manifested by obesity with stria, 
fatigue, and memory loss; and a disability for VA 
compensation purposes manifested by elevated liver function 
studies, but this lay evidence is not sufficient to 
demonstrate the presence of the claimed disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of a jaw disorder, a disorder manifested 
by dry mouth and thickened saliva, a disorder for VA 
compensation purposes manifested by obesity, fatigue, and 
memory loss, and a disorder for VA compensation purposes 
manifested by elevated liver function studies.  Hence, the 
claims for service connection for these conditions are not 
plausible, and they are denied as not well grounded.

The veteran is advised that he may reopen the claims for 
service connection for a jaw disorder; a disorder manifested 
by dry mouth and thickened saliva; a disorder for VA 
compensation purposes manifested by obesity, fatigue, and 
memory loss; and a disorder for VA compensation purposes 
manifested by elevated liver function studies at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Greater Assigned Evaluations

As to all of the veteran's remaining claims seeking greater 
assigned evaluations, the Board notes that disability 
evaluations are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
the VA's Schedule for Rating Disabilities-which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  And when the veteran 
disagrees with the rating initially assigned after granting 
service connection, VA must consider the claim in this 
context-discussing the propriety of the initial evaluation 
and the possibility of assigning a "staged" rating to 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at others.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  But 
conversely, when the veteran is requesting a higher rating 
for an already established service-connected disability, his 
current level of impairment due to the disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Also, when an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury in which not only the function affected, but the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. § 4.20.

The Board finds that all of the veteran's claims for higher 
ratings for the conditions discussed in the subsequent 
sections of the Board's decision, are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims, except 
where otherwise indicated within the remand portion of this 
decision, and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board also notes that as to all claim related to service 
connected musculoskeletal disability, that when assessing the 
severity of a musculoskeletal disability that, as here, is at 
least partly rated on the basis of limitation of motion, VA 
must also consider the extent that the veteran may have 
additional functional impairment above and beyond this, such 
as during times when his symptoms are most prevalent 
("flare-ups"), due to the extent of his pain (and painful 
motion), weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Having discussed some of the fundamental principles 
underlying all of the veteran's claims seeking greater 
ratings, the Board will now turn to the analysis of each such 
claim individually.

A.  Entitlement to a Higher Rating for Lamellar Dyshidrosis 
of the Arms and Hips with Atrophied Dermatitis of the Hands, 
Initially Assigned a 30 Percent Evaluation, Effective from 
March 1997

The reports of the veteran's medical board examination in 
September 1996 and physical evaluation board evaluation in 
October 1996 show the presence of dyshidrosis of the hands.  
Eczema of the palmar surface of the hands was found on 
examination in September 1996.

The report of the veteran's VA general medical examination in 
June 1996 contains an addendum that notes a history of 2 skin 
conditions, atopic dermatitis of the hands and lamellar 
dyshidrosis of the forearms.  He reported remissions and 
exacerbations of both skin conditions.  There were no lesions 
on his arms at the time of this examination.  There were a 
few scattered old scars to the forearms noted.  There was no 
tenderness in the areas.  The palms were slightly red.  The 
skin was tough.  There were tiny areas of scaling to the 
fingertips noted.

A VA report of treatment in September 1997 shows that he 
underwent a skin evaluation.  On the right upper arm there 
was an area of dry, flaky skin surrounded by erythematous 
rings.  The palms were reddened and he had a few small white 
hard minimally raised papules on the tip of the left 5th 
finger.  There were no other lesions, scarring or thickened 
skin.

A VA report of treatment in September 1998 shows that there 
was a 3 centimeter diameter C-shaped erythremic circular rash 
and that the edges were slightly raised and scaly located on 
the flanks and right forearm.  There were erythremic papules 
on the ankles.  

The veteran and his wife testified at a hearing in September 
1998.  The testimony was to the effect that the veteran had 2 
skin conditions that warranted a separate evaluation for each 
condition.  His testimony was to the effect that he had 
itching and skin rashes that warranted a higher evaluation 
for the skin condition.

Service connection is in effect for lamellar dyshidrosis of 
the arms and hips and atopic dermatitis of the hands, and the 
veteran requests separate evaluations for each condition.  
These skin conditions are both evaluated as eczema under 
diagnostic code 7806 and separate evaluations for them may 
not be assigned without violation of the rule against the 
pyramiding of disabilities unless they affect separate 
functions.  Such is not shown in this case.  38 C.F.R. 
§§ 4.118, Code 7806, 7817; 4.14 (1999).

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806.

The medical evidence in this case indicates that the veteran 
has remissions and exacerbations of his skin problems.  The 
medical evidence, however, does not show the presence of 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement due to the skin conditions at any time since 
his separation from service to warrant the assignment of a 
50 percent evaluation under diagnostic code 7806.  The 
medical evidence reveals that the veteran's skin condition is 
manifested primarily by occasional areas of scaly skin and 
dryness of the arms, erythema of the hands, scaling of the 
fingertips, rashes of the hips, and erythremic papules of the 
feet that support no more than a 30 percent evaluation for 
the skin condition.

The preponderance of the evidence is against the claim for a 
higher rating for the skin condition, rated as 30 percent 
disabling, effective from March 1997.  Hence, the claim is 
denied.


B.  Entitlement to a Higher Rating for Degenerative Disc 
Disease of the Lumbosacral Spine, Initially Assigned a 
20 Percent Evaluation, Effective from March 1997

The report of the veteran's medical board examination in 
September 1996 reveals that the veteran had low back pain in 
service and that a MRI (magnetic resonance imaging) in 1995 
showed early degenerative disc changes at L3-L4, L4-L5, and 
L5-S1.  No disc herniation was seen.  He had full range of 
motion of the low back.  There was a positive left straight 
leg raising at approximately 60 degrees with some tenderness 
to palpation.  The diagnosis on the report of the September 
1996 medical examination was chronic low back pain with 
radiation to the left lower extremity.

The veteran underwent a VA neurological examination in June 
1997.  His gait was steady when he walked on level ground in 
the hall.  He was able to walk on his toes with only mild 
discomfort.  Waling on his heels produced moderate 
discomfort, and tandem gait was difficult for him to perform, 
but did not produce pain.  On straight leg raising, the 
examiner was able to lift the left leg to 30 degrees, and the 
veteran's right leg to 40 degrees before the veteran 
developed a radicular-type symptoms.  On deep palpation, the 
examiner was unable to elicit any radicular symptoms from L3 
through the L5 disc space, however, he had frank muscle 
tenderness, and the muscles were tensed in spasm on 
palpation.  The impression was low back disorder of mild to 
moderate intensity that was disabling to the veteran because 
he was unable to perform any persistent, productive, 
prolonged activity without eliciting pain.  The examiner 
found the veteran totally disabled to perform any productive 
employment due to his pain and recommended the veteran for 
retraining.

At the July 1997 VA joint examination, the veteran complained 
of low back pain that worsened with activity.  There was 
normal lordosis of the lumbar spine.  Flexion was to 85 
degrees, extension to 10 degrees, lateral flexion was to 15 
degrees, and lateral rotation was zero degrees because he 
complained of too much pain.  He could only do an incomplete 
squat.  He was able to stand on his toes and on his heels 
without complaints.  Straight leg raising test was negative.  
He complained of tenderness on palpation of the lower lumbar 
vertebrae.  It was noted that a MRI in 1996 revealed 
degenerative disc changes at L3-4, L4-5, and L5-S1 levels.  
The changes at the L5-S1 level reportedly had shown slight 
progression from previous studies.  The disc changes were 
prominent to the left, but they did not displace the left S1 
root.  He reportedly had a normal EMG (electromyograph) study 
of the lower extremities in January 1997.  A CT (computed 
tomography) myelogram in January 1997 reportedly revealed 
moderate size herniated nucleus pulposus at L5-S1 with left 
side involvement greater than the right.  The examiner noted 
that the veteran reported flare-ups related to the back 
disorder as occurring with increase activity, but that the 
veteran was unable to quantify the specific frequency.  

The veteran and his wife testified at a hearing in September 
1998.  The testimony was to the effect that the veteran had 
low back pain with radiation to the left that was worse with 
activity.  His testimony was also to the effect that he had 
neurological deficits of the legs associated with the low 
back condition that produced functional impairment.

At a VA orthopedic examination in January 1999, the veteran 
complained of low back pain that sometime radiated into his 
legs.  He reported that the low back pain was made worse by 
activity.  Flexion of the lumbar spine was to 80 degrees, 
extension was to 10 degrees, lateral flexion to the right was 
to 18 degrees, lateral flexion to the left was to 15 degrees, 
rotation to the right was to 35 degrees, and rotation to the 
left was to 35 degrees.  The veteran had positive complaints 
of pain with extension of the low back.  No significant 
neurological deficits associated with the low back disorder 
were found.  The examiner noted that with flare-ups, the 
veteran would likely sustain worsening limitation of the 
range of motion, but the additional loss could not be 
estimated without examination of the veteran at such a time.

The veteran underwent a VA neurological examination in 
February 1999.  No significant neurological deficits were 
noted with regard to the low back condition.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The reports of the veteran's VA examinations since separation 
from service indicate that the veteran has degenerative disc 
disease that is manifested primarily by pain and limitation 
of motion that is no more than moderate in degree.  The 
report of the veteran's VA neurological examination June 1997 
indicates that the examiner found pain with leg raising at 30 
degrees on the left and at 40 degrees on the right, and 
muscle spasm with palpation, and that the examiner opined the 
veteran was essentially unemployable due to low back pain 
that worsened with activity.  The reports of the veteran's 
other VA examinations, including a VA neurological 
examination in February 1999, however, do not show any 
significant neurological deficits associated with the low 
back disorder or other symptoms that produce more than severe 
functional impairment.  

While the evidence does not indicate that the low back 
disability produces more than severe functional impairment, 
the report of the veteran's VA neurological examination in 
June 1997 indicates that the veteran has low back pain that 
worsens with activity and the examiner opined that the low 
back disability produced severe impairment during these 
periods.  There is no medical evidence of record to refute 
this medical opinion.  After consideration of all the 
evidence, including the testimony to the effect that the 
veteran has low back pain that increases with activity and 
produces additional functional impairment at those times, the 
Board finds that the overall evidence supports the assignment 
of a 40 percent evaluation under diagnostic code 5292 or 5293 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment due to pain.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, only one 
40 percent evaluation for the low back condition may be 
assigned in order to avoid the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14.  

C.  Entitlement to a Higher Rating for Degenerative Arthritis 
of the Hips and Knees

Service documents show that the veteran was a parachutist.

At the July 1997 VA examination, the veteran gave a history 
of various joints pains related to parachutes jumps.  Range 
of motion of the right hip was flexion to 125 degrees and to 
120 degrees with the left hip.  Range of motion of the knees 
was from zero to 140 degrees.  X-rays of the knees showed  
mild degenerative changes in both knees with medial 
compartment of the right knee and patellofemoral  joint of 
the left knee predomination.  There was no joint effusion of 
either knee.  X-rays of the hips revealed degenerative 
changes.  The examiner noted that any weakness, fatigue or 
incoordination with regard to the knees and hips was noted in 
the report of this examination, and that any increased in 
these symptoms during flare-up could not be ascertained 
without examination of the veteran at that time.  

The reports of the veteran's other VA medical examinations 
and treatment in the late 1990's do not reveal the presence 
of any significant abnormalities of the hips and knees.

The veteran and his wife testified at a hearing in September 
1998.  The testimony was to the effect that the veteran had 
hip and knee pains, and that the arthritis of these joints 
was more severe than currently evaluated.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Code 5251.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 
5252.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The medical evidence shows that the veteran has complaints of 
pain in the hips and knees, but this evidence does not reveal 
that there is any compensable limitation of these joints 
other than the slight noncompensable limitation of motion of 
the right and left hips.  While the veteran's testimony is to 
the effect that he has pain of the hips and knees, there is 
no objective medical evidence showing functional impairment 
of the hips or knees due to pain.  There is, however, X-ray 
evidence of arthritis of each of these joints.  The medical 
evidence does not indicate the presence of other 
abnormalities of the hips and knees to support the assignment 
of compensable evaluations for any of these joints under 
diagnostic codes other than those noted above.

The Board finds that the evidence indicates that the 
veteran's arthritis of the knees and hips is manifested 
primarily by X-ray evidence of arthritis of each of these 
major joints that support the assignment of a 20 percent 
evaluation based on arthritis of 2 or more major joints under 
the provisions of diagnostic code 5003.  38 C.F.R. § 4.45.  
The evidence also supports the assignment of 10 percent 
evaluations for the arthritis of right and left hips under 
diagnostic code 5003, and zero percent evaluations for the 
arthritis of the right and left knees under diagnostic code 
5003 with consideration of the provisions of 38 C.F.R. § 4.31 
(1999).  However, the arthritis of the hips and knees may be 
assigned only one evaluation under diagnostic code 5003 or 2 
separate 10 percent evaluations for the arthritis of each 
hip, and 2 separate zero percent evaluations for the 
arthritis of the knees under this diagnostic code.  In either 
case, an evaluation in excess of 20 percent for the arthritis 
of the hips and knees is not warranted.  The evidence with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 does not support an evaluation for the arthritis of 
the knees and hips under the above noted diagnostic codes.  
Deluca, 8 Vet. App. 202.  

The preponderance of the evidence is against the claim for a 
higher rating for the arthritis of the hips and knees, 
initially assigned a 20 percent evaluation, effective from 
March 1997.  Hence, the claim is denied.

D.  Entitlement to a Higher Rating for GERD, Initially 
Assigned a 10 Percent Evaluation, Effective from March 1997

The report of the physical evaluation board proceedings in 
October 1996 shows that the veteran had reflux esophagitis 
and postprandial gastritis that was being treated with 
medication.

The report of the veteran's VA general medical examination in 
June 1997 notes the veteran's complaints of significant 
heartburn and reflux with nocturnal awakening.  No 
significant gastrointestinal (GI) abnormalities were found.  
The impression was reflux esophagitis.

VA medical reports of the veteran's treatment in the late 
1990's show that he was seen for GI problems.  A report of 
his treatment in November 1997 notes the presence of GERD.  
No significant abnormalities were found.  A report of his 
treatment in March 1998 reveals that an upper GI series was 
negative.  A report of treatment in August 1998 reveals that 
examination of the abdomen was positive for slight tenderness 
and that bowel sounds were heard.  The assessment was GERD 
that was treated with medication.  A report of treatment in 
September 1998 notes the presence of positive bowel sounds.  
The impression was GERD and it was recommended that the 
veteran continue to treat this condition with medication.

The veteran and his wife testified at a hearing in 1998.  The 
testimony was to the effect that the veteran had reflux due 
to his GI condition that he treated with medication.

The Board notes that the RO assigned a 10 percent evaluation 
for the veteran's reflux esophagitis under diagnostic code 
7307.  The medical evidence indicates that he has GERD and 
the Board finds that this condition is best evaluated 
analogous to a hiatal hernia under diagnostic code 7346.  
38 C.F.R. § 4.20 (1999).

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Code 7346.

In this case, the evidence reveals that the veteran's GERD is 
manifested primarily by complaints of epigastric distress 
that is treated with medication.  The medical evidence does 
not reveal the presence of dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain or other symptoms that produce considerable impairment 
of health to support the assignment of a rating higher than 
10 percent for this condition under diagnostic code 7346.

The Board recognizes the testimony of the veteran and his 
wife to the effect that the GERD should be assigned a higher 
evaluation, but the objective medical evidence indicates that 
the current 10 percent evaluation for this condition best 
reflects the veteran's disability picture.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim for a 
higher rating for GERD, initially assigned a 10 percent 
evaluation, effective from March 1997, and the claim is 
denied.

E.  Entitlement to a Higher Rating for Left Ankle Sprain with 
History of Shin Splints, Initially Assigned a 10 Percent 
Evaluation, Effective from March 1997

The report of the veteran's physical evaluation board 
proceedings in October 1996 notes a history of shin splints 
of the left lower extremity.

The report of the veteran's VA joint examination in July 1997 
notes a history of left ankle pain since an injury related to 
a parachute malfunction in service.  Range of motion of the 
left ankle was zero to 10 degrees, and plantar flexion was 
zero to 45 degrees.  X-rays of the left ankle were 
unremarkable.  Left ankle sprain was noted.

The reports of the veteran's other VA medical examinations 
and treatment in the late 1990's do not show the presence of 
any significant abnormalities of the left ankle.

The veteran and his wife testified at a hearing in September 
1998.  The testimony was to the effect that the veteran had 
pain of the left ankle.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The testimony of the veteran indicates that he has left ankle 
pain, but the objective medical evidence does show the 
presence of pain with motion of the left ankle.  While the 
report of the July 1997 VA medical examination indicates the 
presence of slight limitation of dorsiflexion of the left 
ankle that supports the assignment of a 10 percent rating for 
the left ankle sprain under diagnostic code 5271, it does not 
show the presence of marked limitation of motion of the left 
ankle to support the assignment of a 20 percent evaluation 
for this condition under this diagnostic code.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the medical evidence indicates that the veteran only has 
moderate limitation of motion of the left ankle without pain 
on motion.  It appears that it is the moderate limitation of 
motion of the left ankle itself that is the most prominent 
feature of disability, and this is best evaluated as 10 
percent disabling under diagnostic code 5272, as above.

The preponderance of the evidence is against the claim for a 
higher rating for the left ankle sprain, initially assigned a 
10 percent evaluation, effective from March 1997.  Hence, the 
claim is denied.

F.  Entitlement to a Higher Rating for Hemorrhoids, Initially 
Assigned a Zero Percent Evaluation, Effective from March 1997

The report of the veteran's medical board examination in 
September 1996 notes the presence of internal hemorrhoids.

At the VA general medical examination in June 1997, the 
veteran reported that he was bothered with anal fissures that 
occasionally caused burning, itching, and occasional small 
amounts of bleeding.  He gave a history of internal 
hemorrhoids.  Rectal examination was unremarkable.  The 
diagnoses were internal hemorrhoids and status post anal 
fissures.

The other reports of the veteran's treatment and evaluations 
in the late 1990's are unremarkable for hemorrhoids.

The veteran and his wife testified at a hearing in September 
1998.  The testimony was to the effect that the veteran had 
rectal problems, including occasional burning and itching.  

A noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Code 7336.

While the veteran's testimony indicates that he has 
hemorrhoids that are occasionally symptomatic, the medical 
evidence indicates a history of internal hemorrhoids that 
have been asymptomatic since his separation from service.  
Under the circumstances, the evidence does not support the 
assignment of a 10 percent evaluation for hemorrhoids under 
diagnostic code 7336.  

The preponderance of the evidence is against the claim for a 
higher rating for hemorrhoids, initially evaluated as 
zero percent disabling, effective from March 1997.  Hence, 
the claim is denied.

G.  Entitlement to a Higher Rating for Bursitis of the Right 
Shoulder

The report of the veteran's medical board examination in 
September 1996 shows that he is right-handed.  The report of 
the veteran's physical evaluation board proceedings in 
October 1996 shows the presence of bursitis of the right 
shoulder that was being treated with medication.

At the July 1997 VA joint examination, the veteran complained 
of right shoulder pain.  Range of motion of the right 
shoulder was forward flexion to 175 degrees, abduction to 175 
degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  The examiner noted right shoulder 
bursitis that was in remission.

The other reports of the veteran's VA examinations and 
treatment in the late 1990's are unremarkable for right 
shoulder problems.

The veteran and his wife testified at a hearing in September 
1998.  The testimony was to the effect that the veteran had 
painful motion of the right shoulder.

A review of the record shows that the RO evaluated the 
bursitis of the right shoulder under diagnostic code 5203.  
The medical evidence, however, does not reveal any impairment 
of the clavicle or scapula to support an evaluation under 
this diagnostic code.  Nor does the evidence reveal 
impairment of the humerus for evaluation of the right 
shoulder disability under diagnostic code 5202.  Under the 
circumstances, the Board will evaluate the bursitis as 
degenerative arthritis based on limitation of motion of the 
shoulder.  38 C.F.R. §§ 5003, 5017, 5201 (1999).

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The testimony at the hearing in 1998 indicates that the 
veteran has painful motion of the right shoulder, but this is 
not supported by the objective medical evidence of record.  
While the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 in accordance with the holding of the 
Court in DeLuca, 8 Vet. App. 202, in the evaluation of the 
bursitis of the right shoulder, here the medical evidence 
indicates that the veteran's bursitis of the right shoulder 
has been essentially in remission since his separation from 
service.  There is slight limitation of elevation of the 
right shoulder to 175 degrees that is within 5 degrees of 
full elevation.  This slight limitation of motion of the 
right shoulder does not support the assignment of a 
compensable evaluation for the right shoulder disability.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
rating for bursitis of the right shoulder, initially 
evaluated as zero percent disabling, effective from March 
1997.  Hence, the claim is denied.

H.  Summary

In summary, the Board finds that the evidence does not 
support the assignment of higher schedular ratings for the 
veteran's skin condition, degenerative arthritis of the hips 
and knees, GERD, left ankle sprain, hemorrhoids, and bursitis 
of the right shoulder.  As discussed in greater detail 
previously an increased evaluation of 40 percent has been 
granted by the Board for the veteran's degenerative disc 
disease of the lumbosacral spine, but an evaluation beyond 40 
percent was not warranted.  Nor does the evidence show 
manifestations of any of the claimed disorders warranting 
higher ratings for these conditions for a specific period or 
a "staged rating" at any time since the effective date of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for skin condition, degenerative arthritis 
of the hips and knees, GERD, left ankle sprain, hemorrhoids, 
and bursitis of the right shoulder, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

The claims for service connection for a jaw disorder; a 
disorder manifested by dry mouth and thickened saliva; 
obesity with stria, fatigue, and memory loss; and a disorder 
manifested by elevated liver function studies are denied as 
not well grounded.

A higher rating for lamellar dyshidrosis of the arms and hips 
with atopic dermatitis of the hands, initially assigned a 
30 percent evaluation, effective from March 1997, is denied.

A higher rating of 40 percent for degenerative disc disease 
of the lumbosacral spine, effective from March 1997, is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

A higher rating for degenerative arthritis of the hips and 
knees, initially assigned a 20 percent evaluation, effective 
from March 1997, is denied.

A higher rating for GERD, initially assigned a 10 percent 
evaluation, effective from March 1997, is denied.

A higher rating for left ankle sprain, initially assigned a 
10 percent evaluation, effective from March 1997, is denied.

A higher rating for hemorrhoids, initially assigned a 
zero percent evaluation, effective from March 1997, is 
denied.

A higher rating for bursitis of the right shoulder, initially 
assigned a zero percent evaluation, effective from March 
1997, is denied.



REMAND

The April 1999 RO rating decision denied a higher rating for 
degenerative changes, neural foramina encroachment, of the 
cervical spine, initially assigned a 10 percent evaluation, 
effective from March 1997; granted a separate 10 percent 
evaluation for migraine headaches, previously evaluated with 
the cervical spine disability, effective from March 1997; 
denied entitlement to specially adapted housing or a special 
home adaptation grant; and denied entitlement to assistance 
in the purchase of an automobile or other conveyance and 
adaptive equipment for an automobile.  Correspondence from 
the representative received in 1999 constitutes a notice of 
disagreement with these determinations.  38 C.F.R. § 20.201 
(1999).  A review of the record indicates that these issues 
(the last 4 issues listed on page 2 of this decision) have 
not been made subjects of a statement of the case, and they 
should be.  Manlincom v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address these issues until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200 (1999); Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the last 4 issues listed on page 2 of 
this decision as noted above.  They 
should be advise to submit a substantive 
appeal, VA Form 9, within 60 days to 
complete the appeal with these issues.  
38 C.F.R. § 20.302(b) (1999).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 



